
	
		II
		110th CONGRESS
		1st Session
		S. 836
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 9, 2007
			Mr. Lautenberg (for
			 himself, Ms. Snowe,
			 Mr. Menendez, and
			 Mr. Voinovich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution
		  Control Act to authorize appropriations for sewer overflow control
		  grants.
	
	
		1.Short titleThis Act may be cited as the
			 Water Quality Investment Act of
			 2007.
		2.Sewer overflow control grants
			(a)Sewer overflow control grantsSection 221 of the Federal Water Pollution
			 Control Act (33
			 U.S.C. 1301) is amended by striking subsections (e) through (g)
			 and inserting the following:
				
					(e)Administrative Requirements
						(1)In generalSubject to paragraph (2), a project that
				receives grant assistance under subsection (a) shall be carried out subject to
				the same requirements as a project that receives assistance from a State water
				pollution control revolving fund established pursuant to title VI.
						(2)Determination of GovernorThe requirement described in paragraph (1)
				shall not apply to a project that receives grant assistance under subsection
				(a) to the extent that the Governor of the State in which the project is
				located determines that a requirement described in title VI is inconsistent
				with the purposes of this section.
						(f)Authorization of Appropriations
						(1)In generalThere are authorized to be appropriated to
				carry out this section—
							(A)$250,000,000 for fiscal year 2008;
							(B)$300,000,000 for fiscal year 2009;
							(C)$350,000,000 for fiscal year 2010;
							(D)$400,000,000 for fiscal year 2011;
				and
							(E)$500,000,000 for fiscal year 2012.
							(2)Availability of amountsAmounts authorized to be appropriated to
				carry out this section under paragraph (1) shall remain available until
				expended.
						(g)Allocation of funds
						(1)Fiscal year 2008For fiscal year 2008, subject to subsection
				(h), the Administrator shall use the amounts appropriated to carry out this
				section under subsection (f)(1) to provide grants to municipalities and
				municipal entities under subsection (a)(2) in accordance with the priority
				criteria described in subsection (b).
						(2)Fiscal year 2009 and
				thereafterFor fiscal year
				2009 and each fiscal year thereafter, subject to subsection (h), the
				Administrator shall use the amounts appropriated to carry out this section
				under subsection (f)(1) to provide grants to States under subsection (a)(1) in
				accordance with a formula that—
							(A)shall be established by the Administrator,
				after providing notice and an opportunity for public comment; and
							(B)allocates to each State a proportional
				share of the amounts based on the total needs of the State for municipal
				combined sewer overflow controls and sanitary sewer overflow controls, as
				identified in the most recent survey—
								(i)conducted under section 210; and
								(ii)included in a report required under section
				516(a).
								.
			(b)ReportsSection 221(i) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1301(i)) is amended in
			 the first sentence by striking 2003 and inserting
			 2010.
			
